     Case 9:15-cv-00712-BKS-DEP Document 83 Filed 01/31/19 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________
JASON BRISMAN,
            Plaintiff,

      v.
                                                  Civ. No. 15-CV-0712
AARON McCABE and
ANTHONY VOLPE,                                    (BKS/DEP)

            Defendants.
______________________________________
_______________________________________



               DEFENDANTS’ PRETRIAL MEMORANDUM OF LAW


Dated: January 31, 2019
       Albany, New York
                                   LETITIA JAMES
                                   Attorney General of the State of New York
                                   Attorney for the Defendants, The Capitol
                                   Albany, New York 12224
                                   By: s/ Denise P. Buckley
                                   Denise P. Buckley, AAG, of Counsel
                                   Bar Roll No. 519278
                                   Telephone: (518) 776-2294
                                   E-mail: Denise.Buckley@ag.ny.gov
                                   and
                                   By: s/Chris Liberati-Conant
                                   Chris Liberati-Conant, AAG, of Counsel
                                   Bar Roll No. 700466
                                   Telephone: (518) 776-2584
                                   E-mail:Christopher.Liberati-Conant@ag.ny.gov
      Case 9:15-cv-00712-BKS-DEP Document 83 Filed 01/31/19 Page 2 of 7



                                PRELIMINARY STATEMENT

       In this 42 U.S.C. §1983 action, the Plaintiff Jason Brisman (“Plaintiff” or “Brisman”)

alleges that the Defendants Aaron McCabe and Anthony Volpe (collectively hereinafter, the

“Defendants”) violated his rights under the First Amendment to the United States Constitution

while he was an inmate incarcerated at Auburn Correctional Facility in Auburn, New York.

Specifically, the Plaintiff alleges that Defendant McCabe unlawfully retaliated against him by

issuing him a false misbehavior report, or “ticket,” in response to the Plaintiff’s filing of one or

more inmate grievances; and that Defendant Volpe unlawfully interfered with his mail by refusing

to allow the Plaintiff access to his mail and packages during the time period from March 16 to

April 3, 2015.

       The evidence will establish that the Defendants complied with the First Amendment.

Defendant McCabe issued the Plaintiff a “ticket” for a legitimate and non-retaliatory reason: viz.,

the Plaintiff’s misconduct during a routine “count” procedure. Defendant Volpe did not withhold

or tamper with any mail or packages addressed to the Plaintiff, which the Plaintiff was permitted

by facility and departmental regulations to receive. Finally, it will be demonstrated that—to the

extent any Constitutional violation is established—the Defendants are entitled to qualified

immunity, insofar as none of them acted in a manner that violated clearly-established

Constitutional rights of which a reasonable person in their various positions would have known.

                           STATEMENT OF RELEVANT FACTS

       The Plaintiff is presently, and was at all times relevant to this lawsuit, an inmate in the

custody of the New York State Department of Corrections and Community Supervision

(“DOCCS”). During the time relevant to the Plaintiff’s lawsuit, he was housed at Auburn

Correctional Facility (“Auburn” or “Auburn CF”) in Auburn, New York. Defendants Aaron
       Case 9:15-cv-00712-BKS-DEP Document 83 Filed 01/31/19 Page 3 of 7



McCabe and Anthony Volpe were a Correction Officer and Correction Sergeant, respectively, at

Auburn CF during this time period.

          From 2008-2016 Defendant Volpe served as Administrative Sergeant at Auburn,

responsible for, inter alia, overseeing the operation of the facility’s package room. On April 1,

2015, Defendant Volpe interviewed the Plaintiff in connection with complaints by the Plaintiff of

not receiving expected mail or packages. At no time during the interview did Defendant Volpe

threaten the Plaintiff or otherwise tell him that he would not receive mail. Nevertheless, the

Plaintiff filed a grievance—eventually designated Grievance AUB-67025-15—alleging that

Defendant Volpe had admitted to withholding the Plaintiff’s mail, and further threatening him with

yet more mail withholding (as well as assault) if the Plaintiff did not agree to “sign off” (i.e.,

withdraw) a long list of prior grievances.

          The Plaintiff’s grievance also made complaints against a series of unnamed correction

officers, whom he alleged had failed to deliver his mail on a series of dates between March 16 and

April 3, 2015. Sergeant Matthew Calandra interviewed the various officers assigned to deliver

mail on the Plaintiff’s cell block company (“A-5 Company”) during that time period, as well as

interviewing the Plaintiff himself on the evening of April 16, 2015. The Plaintiff was unable to

provide further evidence or witnesses to Sergeant Calandra, and his grievance was eventually

denied.

          On April 24, 2015, Defendant McCabe—working a “swap” for another officer—served as

the A-Block Officer, responsible for, inter alia, the Plaintiff’s cell block. As part of those duties,

he was responsible for conducting the 5:00 p.m. count, during which each inmate on the cell block

is required to turn his cell light on and stand at his cell bars, in order to permit officers to verify

the inmate’s presence in his cell. When Defendant McCabe conducted the 5:00 pm count, he
       Case 9:15-cv-00712-BKS-DEP Document 83 Filed 01/31/19 Page 4 of 7



observed the Plaintiff laying in his cell with his light off and ordered the Plaintiff several times to

comply with count procedures by turning his cell light on and getting out of bed. After ignoring

Defendant McCabe’s repeated orders, the Plaintiff eventually slowly stood up from his bed and

turned the light on while protesting, “[T]his is some bullshit.” As a consequence of the Plaintiff’s

delaying the progress of the count, Defendant McCabe issued the Plaintiff a misbehavior report

(“ticket”), charging him with delaying the count and failing to comply with a direct order.

Following a disciplinary hearing on the ticket conducted on April 29, 2015, the Plaintiff was found

guilty of these two rules violations and given a penalty of seven days’ “keeplock” status, as well

as the loss of phone, commissary and recreation privileges. The Plaintiff subsequently asserted

the instant retaliation and mail interference claims against Defendants McCabe and Volpe,

respectively.

                                              POINT I

   THE PLAINTIFF’S RETALIATION CLAIMS AGAINST DEFENDANT MCCABE
                        SHOULD BE DISMISSED

       To sustain a First Amendment retaliation claim, a prisoner must demonstrate the following:

(1) that the speech or conduct at issue was protected, (2) that the defendant took adverse action

against the plaintiff, and (3) that there was a causal connection between the protected speech and

the adverse action. See Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004). If a plaintiff meets

this initial burden, the defendants must then show by a preponderance of the evidence that they

would have taken action against the plaintiff “even in the absence of the protected conduct.”

Mount Healthy City School Dist. Board of Education v. Doyle, 429 U.S. 274, 287 (1977). Action

taken for both proper and improper reasons will be upheld if the action would have been taken

based on the proper reasons alone. Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996); Lowrance

v. Achtyl, 20 F.3d 529, 535 (2d Cir. 1994); Sher v. Coughlin, 739 F.2d 77, 82 (2d Cir. 1984). In
       Case 9:15-cv-00712-BKS-DEP Document 83 Filed 01/31/19 Page 5 of 7



the instance of a misbehavior report or “ticket” that a plaintiff challenges as retaliatory in motive,

the defendants can meet this burden by demonstrating that the plaintiff committed the most serious,

if not all, of the prohibited conduct charged in the misbehavior report. Gayle v. Gonyea, 313 F.3d

677 (2d Cir. 2002); see also Chavis v. VonHagn, 2009 WL 236060, at **47-51 (W.D.N.Y. 2009).

       The Plaintiff will not be able to establish that the April 24, 2015 ticket issued by Defendant

McCabe was retaliatory. The overwhelming testimonial and documentary evidence will establish

that there was simply no connection between any protected conduct by the Plaintiff, and the

issuance of a ticket by a corrections officer who had been assigned oversight of the Plaintiff’s cell

block that day by virtue of a shift “swap” with another officer. Moreover, it will establish that the

Plaintiff’s conduct—refusing to comply with routine count procedures—justified the issuance of

the ticket and the consequent punishment, irrespective of the existence of any improper motive.

                                             POINT II

THE PLAINTIFF’S MAIL INTERFERENCE CLAIM AGAINST DEFENDANT VOLPE
                        SHOULD BE DISMISSED

       A prisoner’s right to the flow of incoming mail is not unrestricted; an inmate’s right to

incoming mail may be restricted “if the restrictions…employ[ed] are ‘reasonably related to

legitimate penological interests’.” Banks v. Annucci, 48 F.Supp.3d 394, 410 (N.D.N.Y. 2014)

(quoting Thornburgh v. Abbott, 490 U.S. 401, 409 (1989)). Incoming mail is generally subject to

fewer protections than outgoing mail; similarly, non-legal mail is entitled to few protections than

legal mail. Vail v. Smith, 2013 WL 938025, at *4 (N.D.N.Y. 2013); see also McGee v. West,

2011 WL 4436168, at **6-7 (N.D.N.Y. 2011). Isolated instances of mail tampering or withholding

are insufficient to sustain a mail interference claim, whether involving legal or non-legal mail: “A

single instance of mail tampering that does not result in the plaintiff suffering any damage is

generally insufficient to support a constitutional challenge.” Banks, 48 F.Supp.3d at 410-11
       Case 9:15-cv-00712-BKS-DEP Document 83 Filed 01/31/19 Page 6 of 7



(quoting Morgan v. Montanye, 516 F.2d 1367, 1371 (2d Cir. 1975)). Instead, a First Amendment

claim for interference with legal mail requires a showing that prison officials “regularly and

unjustifiably” interfered with the prisoner’s mail; while a claim for interference with non-legal

mail demands a pattern of “specific incidents wherein the prisoner’s ‘ability to communicate with

outsiders’ was ‘significantly impaired’.” Vail, 2013 WL 938025, at *4 (citing and quoting Davis

v. Goord, 320 F.3d 346, 351 (2d Cir. 2003) and Davidson v. Mann, 129 F.3d 700, 701-702 (2d

Cir. 1997)).

       The Plaintiff will not be able to establish that Defendant Volpe interfered with his mail,

because the evidence will demonstrate that there was no regular or consistent withholding of the

Plaintiff’s mail—whether legal or non-legal. Furthermore, the evidence will demonstrate that the

Plaintiff did not experience any damages, or impediment to his communication with, or

communication from, the outside world as a result of any isolated episodes in which the Plaintiff

allegedly failed to receive his mail.

                                           POINT III

           THE DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY

       Qualified immunity protects government officials from civil liability in the performance of

discretionary functions as long as their actions could reasonably have been thought consistent with

the rights they are alleged to have violated.” Anderson v. Creighton, 483 U.S. 635, 638 (1987).

An action is subject to dismissal unless a plaintiff has shown that a defendant’s alleged conduct,

when committed, violated “clearly established statutory or constitutional rights of which a

reasonable person would have known.” Williams v. Smith, 781 F.2d 319, 322 (2d Cir. 1986). The

doctrine seeks to balance accountability for government officials’ actions with the practical need

to shield them from harassment and distraction when performing their duties reasonably—even
      Case 9:15-cv-00712-BKS-DEP Document 83 Filed 01/31/19 Page 7 of 7



when that includes the making of reasonable mistakes. Pearson v. Callahan, 555 U.S. 223, 231

(2009); Sudler v. City of New York, 689 F.3d 159, 174 (2d Cir. 2012). In so doing, qualified

immunity “gives ‘ample protection’ to all but the plainly incompetent or those who knowingly

violate the law.” Henry v. Dinelle, 929 F.Supp.2d 107, 118-19 (N.D.N.Y. 2013) (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)).

          The Plaintiff will not be able to establish that the Defendants’ actions were Constitutionally

infirm.     The overwhelming testimonial and documentary evidence will establish that the

Defendants had no objective reason to believe that their conduct violated any of the Plaintiff’s

Federally-protected rights.

                                            CONCLUSION

          For all of the foregoing reasons, the Plaintiff’s claims should be dismissed in their entirety

pursuant to FRCP 50.


Dated: January 31, 2019
       Albany, New York

                                                 LETITIA JAMES
                                                 Attorney General of the State of New York
                                                 Attorney for the Defendants, The Capitol
                                                 Albany, New York 12224
                                                 By: s/ Denise P. Buckley
                                                 Denise P. Buckley, AAG, of Counsel
                                                 Bar Roll No. 519278
                                                 Telephone: (518) 776-2294
                                                 E-mail: Denise.Buckley@ag.ny.gov
                                                 and
                                                 By: s/Chris Liberati-Conant
                                                 Chris Liberati-Conant, AAG, of Counsel
                                                 Bar Roll No. 700466
                                                 Telephone: (518) 776-2584
                                                 E-mail:Christopher.Liberati-Conant@ag.ny.gov
